Citation Nr: 1023479	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-14 157	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include as due to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to November 
1969.  

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 2006 rating action that denied service 
connection for a lung disorder, to include as due to AO 
exposure.

In December 2009, the Veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.

By decision of 22 February 2010, the Board denied service 
connection for a lung disorder, to include as due to AO 
exposure.


FINDINGS OF FACT

1.  By decision of 22 February 2010, the Board denied service 
connection for a lung disorder, to include as due to AO 
exposure.

2.  In March 2010, the Board discovered evidence pertinent to 
the appeal that had not been associated with the claims 
folder at the time the February 2010 Board decision was 
issued.


CONCLUSION OF LAW

The 22 February 2010 Board decision addressing the issue of 
service connection for a lung disorder, to include as due to 
AO exposure, is vacated.  38 U.S.C.A. § 7104(a)(West 2002); 
38 C.F.R. § 20.904 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his representative, or on the 
Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.904.    

By decision of 22 February 2010, the Board denied service 
connection for a lung disorder, to include as due to AO 
exposure, on the basis of the evidence then contained in the 
claims folder at the Board.  Subsequent to the Board 
decision, in March 2010 the RO notified the Board that 
additional medical evidence pertinent to the appeal had been 
received in December 2009.  This medical evidence, which was 
of record, had not been forwarded to the Board and, 
accordingly was not considered in the Board's February 2010 
adjudication.

In view of the foregoing, and in order to accord due process 
of law and adjudicate this claim on the basis of all 
pertinent evidence, the Board hereby vacates the February 
2010 decision that denied service connection for a lung 
disorder, to include as due to AO exposure.


ORDER

The 22 February 2010 Board decision addressing the issue of 
service connection for a lung disorder, to include as due to 
AO exposure, is vacated.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)), the Board finds 
that all notice and development action needed to render a 
fair decision on the claim on appeal has not been 
accomplished.

The Veteran contends that he has a lung disorder that had its 
onset in service and is due to AO exposure in military 
service.

The service records confirm the veteran's military service in 
Vietnam during the Vietnam era.  Thus, he is presumed to have 
been exposed to AO during his Vietnam service.

A review of the service medical records was negative for 
findings or diagnoses of any lung disorder.  The lungs and 
chest were normal on September 1966 induction examination, 
and chest X-rays were negative.  On March 1969 examination as 
well as on November 1969 separation examination, the Veteran 
denied a history of chronic or frequent colds, asthma, 
shortness of breath, pain or pressure in the chest, and a 
chronic cough; the lungs and chest were normal on both 
examinations, and chest X-rays were normal.

Post service, the Veteran was privately treated for acute 
tracheobronchitis and upper respiratory infection in January 
1970.  After chest X-rays at the St. Joseph Mercy Hospital, 
the impression was essentially healthy chest.  When the 
Veteran was seen again in August 1973 for lung congestion, 
the examiner noted that he worked in a steam environment at 
his job, and the diagnosis was mild pharyngitis.

September 1991 spirometry testing at the Mason City Clinic 
showed moderate small airways obstruction; the examiner 
opined that this was of little consequence, and represented 
basically no overt disease.  

June 1995 chest X-rays at the Mason City Clinic revealed 
clear and properly-aerated lungs, and the impression was old 
granulomas in an otherwise negative chest.

On October 2004 VA outpatient examination, the Veteran 
complained of frequent nasal congestion, and dyspnea on 
exertion usually associated therewith.  On examination, there 
was good chest mobility on inhalation, and the chest was 
clear to auscultation bilaterally.  The assessment was septal 
deflection and allergic rhinitis.

On March 2006 VA outpatient examination, the Veteran 
complained of lung problems with shortness of breath which 
had caused him sleep problems since military service.  On 
examination, the lungs were clear.  Air entry was equal and 
bilateral, and there were no crackles or rhonchi.  When seen 
again in September, the Veteran complained of recurrent sinus 
drainage, cough, and chest congestion, and examination showed 
sinus congestion, but the lungs were clear.  On January 2007 
pre-operative examination for a septoplasty, air entry into 
the chest was equal and bilateral, and there were no rales or 
rhonchi.  Chest X-rays revealed no active pulmonary disease.

On June 2007 VA AO registry examination, the Veteran 
complained of dyspnea on exertion and at rest.  He denied 
asthmatic attacks, chronic obstructive pulmonary disease, and 
a history of lung and bronchial cancer.  Examination of the 
chest showed symmetric movement without retractions or use of 
accessory muscles, and the chest was clear to auscultation 
and percussion.  Chest X-rays revealed no active pulmonary 
disease.  The impressions included dyspnea, and the nurse-
practitioner examiner opined that there did not appear to be 
any health conditions that were attributable to any AO 
exposure the Veteran may have had while serving in Vietnam.

On August 2007 VA outpatient pulmonary examination, the 
Veteran complained of episodic dyspnea since military 
service.  He reportedly had seen numerous physicians at 
different institutions with no significant answer or 
diagnosis.  Current examination of the lungs showed equal air 
entry with no appreciable crackles or rhonchi.  Pulmonary 
function studies showed a mild obstructive ventilatory 
defect, predominantly of the smaller airways.  The assessment 
was most likely reactive airway disease.

January 2008 VA outpatient examination showed decreased 
breath sounds in both lungs, but no wheezing, rales, or 
rhonchi.  The impression was reactive airway disease.

On July 2008 VA outpatient examination, the Veteran 
complained of shortness of breath.  On examination, air entry 
into the chest was equal and bilateral, and there were no 
rales or rhonchi.  The lung fields were clear throughout, 
with no wheezing.

In December 2009, J. T., M.D., evaluated the Veteran at the 
Mason City Clinic for apparent hyperactive airways disease.  
The Veteran was noted to have served in Vietnam and been 
exposed to a constant drenching with AO in his duty station.  
He complained of attacks of difficulty with air movement, 
including inhibited ability to inhale.  A review of systems 
indicated no extrinsic factors causing his asthmatic-type 
symptoms.  Current examination showed decreased breath sounds 
symmetrically, with ability to move air freely in and out.  
The physician's impression was that the Veteran probably 
suffered some pulmonary insult with his age and AO exposure, 
and he supposed that hyperactive changes to minor insults 
could be associated with this.

A VA examination or opinion is necessary if the evidence of 
record (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that a veteran suffered an event, 
injury, or disease in service; and (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but does not contain 
sufficient medical evidence for the VA to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  The types of evidence that indicate 
that a current disability may be associated with military 
service include credible evidence of continuity, and 
symptomatology such as pain or other symptoms capable of lay 
observation.  McClendon, supra, at 83.

On that factual record, the Board finds that the Veteran 
should be afforded a VA respiratory examination by a 
physician to determine the nature and etiology of any current 
respiratory disability and its relationship, if any, to his 
military service and any incident thereof, including presumed 
exposure to AO therein.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following action:

1.  The RO should arrange for the Veteran 
to undergo a VA respiratory examination 
by a physician to determine the nature 
and etiology of any current respiratory 
disability and its relationship, if any, 
to his military service and any incident 
thereof, including presumed exposure to 
AO therein.  The entire claims folder 
must be made available to the physician 
designated to examine the Veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examiner should review the service 
and post-service medical records and 
render an opinion for the record as to 
whether it is at least as likely as not 
(i.e., there is at least a 50% 
probability), or whether it is not at 
least as likely as not (i.e., there is 
less than a 50% probability) that any 
currently-diagnosed respiratory 
disability had its onset in military 
service, or is the result of any incident 
thereof, including presumed exposure to 
AO therein.  In reaching this opinion, 
the physician should review and address 
the service medical records, as well as 
the post-service June 2007 VA AO registry 
examination report, and Dr. J. T.'s 
December 2009 examination report. 

The doctor should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

2.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the Veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.

4.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

